Citation Nr: 1709036	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  06-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to December 16, 2013, and a staged initial rating in excess of 20 percent from December 16, 2013, for cervical spine spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The statement of the case (SOC) was issued by the RO in Huntington, West Virginia.

The September 2004 rating decision granted service connection for cervical spine spondylosis and assigned a 10 percent initial evaluation for multiple noncompensable orthopedic disabilities, effective from September 1, 2004.  A May 2006 rating decision assigned a separate noncompensable initial rating for cervical spondylosis, effective from September 1, 2004.  An October 2007 rating decision assigned a 10 percent initial evaluation effective from September 1, 2004.  Thereafter, a May 2014 rating decision granted a 20 percent staged initial rating effective from December 16, 2013.  As such, the appeal is characterized as on the title page of this Remand.

This case was previously remanded by the Board for additional development in November 2013, November 2014, and April 2016.  The case now returns for appellate review.

The issues of entitlement to service connection for a disability manifested by left arm and/or elbow pain, a disability manifested by left hand pain, and a disability manifested by bilateral hip pain, all of which are to include as due to an undiagnosed illness, have been granted in full and are no longer on appeal before the Board.  A February 2015 rating decision granted these claims as fibromyalgia affecting the bilateral hips and upper left extremity.  The issue of entitlement to service connection for left knee instability was granted in a July 2016 rating decision, and is no longer before the Board.  The issues of entitlement to service connection for right and left upper extremity radiculopathy were granted in an October 2016 rating decision, and are no longer on appeal before the Board.  The issues of entitlement to an increased rating for traumatic arthritis of the left knee, hypertension, and bilateral hearing loss were denied by the RO in a July 2016 rating decision.  The issue of service connection for sleep apnea was denied by the RO in a November 2016 rating decision.  The Veteran has not filed a timely notice of disagreement with any of the issues denied above, and they are therefore not currently on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is required prior to adjudicating the Veteran's claim for entitlement to an initial rating in excess of 10 percent prior to December 16, 2013, and in excess of 20 percent from December 16, 2013, for cervical spine spondylosis. 

Pursuant to the April 2016 Board remand, the Veteran attended a VA examination to determine the severity of his service-connected cervical spine spondylosis in June 2016.  The examiner recorded his findings on a VA Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ).  The form notes abnormal range-of-motion in the spine, with forward flexion limited to 30 degrees, extension to 30 degrees, lateral flexion to 35 degrees bilaterally, and lateral rotation to 65 degrees bilaterally.  The examiner notes pain on all of the above movements.  However, the form does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA physician did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the DBQ form does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the cervical spine.

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the June 2016 DBQ form does not comply with Correia because it does not include active, passive, weight-bearing, and nonweight-bearing range-of-motion testing, or a statement to the effect that any such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  The same is true of the Veteran's other VA examination reports.  Accordingly, the Veteran must be afforded a VA neck examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the issue on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from September 28, 2016 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private and/or VA treatment records relevant to the issue on appeal.  After obtaining any necessary authorization from the Veteran, all identified outstanding records, to include updated VA treatment records from September 28, 2016 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA cervical spine examination to determine the current nature and severity of his service-connected cervical spine disability.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the neck.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using the most recently available Neck Conditions DBQ, as appropriate for completeness.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is unfavorable ankylosis of the entire cervical spine.  The examiner should also identify any neurological impairment(s) associated with the Veteran's neck disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




